UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-5052


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TERRELL E. ROBERSON,

                Defendant - Appellant,

          v.

DISTRICT OF COLUMBIA,

                Party-in-Interest.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  Claude M. Hilton, Senior
District Judge. (1:10-cr-00060-CMH-1)


Submitted:   September 1, 2011           Decided:   September 14, 2011


Before MOTZ, KING, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Federal Public Defender, Todd M. Richman,
Assistant Federal Public Defender, Patrick L. Bryant, Appellate
Attorney, Alexandria, Virginia, for Appellant.          Neil H.
MacBride, United States Attorney, Michael E. Rich, Assistant
United States Attorney, Michael J. Frank, Special Assistant
United States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Terrell         E.     Roberson          appeals        his    convictions            for

carjacking, in violation of 18 U.S.C. § 2119 (2006); using and

carrying a firearm during a violent crime, in violation of 18

U.S.C.     § 924(c)(1)(A)(ii)              (2006);           and     transporting            stolen

vehicles, in violation of 18 U.S.C. § 2312 (2006).                                         Roberson

challenges      the     district       court’s         admission          of    testimony         and

refusal    to    give       his    proffered          jury    instructions.                For    the

following reasons, we affirm.

            Roberson         argues       that       the    district      court          abused    its

discretion      when    it       denied    his       motion     to    strike         a    witness’s

testimony       on    the     ground       that        the    witness          was       inherently

incredible in light of her prior false statements to the grand

jury.     Because it is not the function of the district court to

sit as a gatekeeper and to shield the jury from evidence of

questionable veracity, the district court properly submitted the

issue of the witness’s credibility to the jury.                                          See United

States v. Wilson, 484 F.3d 267, 283 (4th Cir. 2007).                                       Thus, we

conclude that the district court did not abuse its discretion in

denying Roberson’s motion to strike.                         See United States v. Cole,

631 F.3d 146, 153 (4th Cir. 2011) (stating standard of review).

            Next, Roberson asserts that the district court abused

its   discretion        when      it   refused         to    give    his       proffered          jury

instructions.         We “review[] jury instructions in their entirety

                                                 3
and as part of the whole trial . . . [to] determine . . .

whether the [district] court adequately instructed the jury on

the elements of the offense and the accused’s defenses.”                          United

States v. Bostian, 59 F.3d 474, 480 (4th Cir. 1995) (internal

quotation marks omitted).             Both the decision whether to give a

jury   instruction    and       the    content      of     that       instruction       are

reviewed for an abuse of discretion.                 United States v. Passaro,

577 F.3d 207, 221 (4th Cir. 2009).                  The denial of a requested

jury   instruction    is    reversible        error       only     if    the    proposed

instruction “(1) was correct; (2) was not substantially covered

by the court’s charge to the jury; and (3) dealt with some point

in the trial so important, that failure to give the requested

instruction     seriously       impaired      the        defendant’s         ability     to

conduct his defense.”       Id. (internal quotation marks omitted).

             With these standards in mind, we have reviewed both

the proffered jury instructions and the district court’s charge

to the jury in the context of the entire trial.                              We conclude

that   the   substance     of    Roberson’s        proffered       instructions         was

adequately covered by the district court’s charge to the jury.

Finally, our review of the record establishes that the district

court’s   refusal    to    charge     the    jury    with       the     exact    text    of

Roberson’s     proffered    instructions           did    not     impair       Roberson’s

ability   to   meaningfully      mount       his   defense,       as    he     thoroughly

cross-examined the witness who admitted lying before the grand

                                         4
jury,   called    impeachment    witnesses,   and   presented     a   zealous

closing argument attacking the witness’s credibility.

           Accordingly, we affirm the district court’s judgment.

We   dispense    with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                      AFFIRMED




                                     5